DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5-10-2021 has been entered.
 Claim Rejections - 35 USC § 103
The previously applied rejection of claims 1-14 as being obvious over Astolfi et al (2013/0281343) is moot given the canceling of the above listed claims.
Astolfi et al ‘343 and (newly cited) Hermanson et al (2011/0039746) do not suggest a prima facie case of obviousness given the process or method claims which desire a soap bar with two separate streams of specific shorter chain soaps and longer chain soaps. The bar suggest regions of shorter chain soaps interspersed within the predominately longer chain soap matrix (Kappa Phase). The showing in examples 1-7 against the comparative bars, unexpectedly observes lather and hardness values that would not have been obvious to the skilled artisan.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 15-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,260,028. Although the claims at issue are not identical, they are not patentably distinct from each other because the soap bars overlap in processing with long chain soap and short chain soap to intersperse in said matrix short chain soap. 
Differences amount to mixing time of 1 to 15 minutes, suggested in ‘028. 
It would have been obvious to the skilled artisan to optimize the mixing of the two distinct streams of soap within the time frame of 1 to 15 minutes as suggested given the end result of the process of creating a soap bar with interspersed regions and the teachings of mixing within the specification of the instant application. Furthermore, since optimization is within the level of the ordinary artisan one skilled would have been motivated to optimize mixing time for optimum bar performance, absent a showing to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322.  The examiner can normally be reached on 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAROLD PYON can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761